t c memo united_states tax_court gerald dennis strong petitioner v commissioner of internal revenue respondent docket no filed date p and his spouse were separated but legally married when p prepared and filed a document as their joint income_tax return which p signed on behalf of his spouse later p filed a petition for bankruptcy r filed a proof_of_claim in p’s bankruptcy case alleging inter alia a deficiency for arising largely from p’s failure to include income p received under a settlement agreement between p and p’s former employer p objected and contended that the amounts received under the settlement agreement were excludable from gross_income under sec_104 i r c the bankruptcy court overruled p’s objection and allowed r’s claim for p’s tax_liability in the instant case r raises the affirmative defense of res_judicata but not as to whether the tax_return was a joint tax_return or was p’s separate tax_return held r sustained as to res_judicata held further the income_tax return filed for was intended by p and his spouse to be their joint income - - tax_return it constitutes their joint income_tax return even though p’s spouse did not sign it see sec_6013 i r c gerald dennis strong pro_se innessa glazman for respondent memorandum findings_of_fact and opinion chabot judge respondent determined a deficiency in individual income_tax and an addition_to_tax under sec_6651 failure to timely file tax_return against petitioner for in the amounts of dollar_figure and dollar_figure respectively after a concession by respondent ’ the issues for decision are as follows whether under the doctrine_of res_judicata petitioner is barred by the order in in re strong no 4433-dk bankr d md date from contesting his tax_liability for except as that may be affected by the filing_status of his tax_return ‘unless indicated otherwise all subtitle and section references are to subtitles and sections of the internal_revenue_code_of_1986 as in effect for respondent concedes the sec_6651 addition_to_tax see infra note - if not so barred then whether a petitioner is collaterally estopped by the order from asserting that the amount of compensation he received in is excludable from gross_income under sec_104 b the discharge_of_indebtedness income petitioner received in is excludable from gross_income under sec_108 b c the income petitioner realized from the sale of stock in should be taxed at capital_gains rates d respondent erroneously calculated the amount of disability insurance benefits petitioner received in e respondent erroneously included loan proceeds in petitioner’s gross_income for whether petitioner is entitled to the filing_status of married_filing_jointly findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference petitioner resided in sterling virginia when he filed the petition in the instant case - - a petitioner’s background and employment history petitioner is a certified_public_accountant with an extensive educational background he holds bachelor’s and master’s degrees in accounting petitioner also earned graduate credits toward but did not complete a ph d degree in economics petitioner began to work as a financial statement auditor for the accounting firm of lybrand ross brothers montgomery in petitioner became a partner in the firm he had that status during the period in august of the national corporation for housing partnerships hereinafter sometimes referred to as nhp offered to petitioner the positions of executive vice president and chief financial officer in nhp was engaged in the business of building and developing subsidized housing in the united_states as part of its inducement to petitioner nhp offered to him the right to participate in its stock_option program pursuant to which petitioner initially could receive up to big_number shares of nhp common_stock petitioner accepted nhp’s offer and left the accounting firm at some point petitioner also became treasurer of nhp -through various transactions the accounting firm of lybrand ross brothers montgomery has since become part of the accounting firm of pricewaterhousecoopers - - petitioner suffered a stroke in or about august of he was in rehabilitation from the effects of the stroke until date on date petitioner and nhp executed a separation agreement pursuant to which petitioner resigned his positions as executive vice president chief financial officer and treasurer and assumed the position of special assistant to the chairman for financial affairs petitioner’s resignation was deemed effective as of date the separation agreement further provided that petitioner’s employment by nhp would end on date the separation agreement obligated nhp to compensate petitioner in the following manner through september of petitioner was to receive his full monthly salary dollar_figure for october through december of petitioner was to receive half of his monthly salary dollar_figure the separation agreement provided that up to dollar_figure of the monthly compensation petitioner was to receive could come in the form of disability benefits paid_by nhp’s insurer metro-life insurance co hereinafter sometimes referred to as metro-life nhp’s obligation to compensate petitioner was offset dollar for dollar by the amount of disability benefits metro-life paid to petitioner if the combination of the disability benefits metro- life paid and the compensation nhp paid to petitioner exceeded -- - the amount of compensation petitioner was entitled to under the separation agreement then petitioner was required to return the excess to nhp as part of its date job offer to petitioner nhp agreed to lend dollar_figure to petitioner pincite percent annual interest repayable over years pursuant to the separation agreement nhp forgave the outstanding principal balances and all accrued and unpaid interest on the loans which totaled about dollar_figure the separation agreement also required nhp to lend dollar_figure hereinafter sometimes referred to as the new loan to petitioner pincite percent annual interest the new loan was to be repaid through payroll withholdings in the principal_amount of dollar_figure per payroll_period together with interest thereon beginning with the payroll check issued on date the proceeds of the new loan were to be used principally to pay petitioner’s medical bills the separation agreement further provided that on the date petitioner exercised any or all of his option for nhp common_stock petitioner would immediately resell to nhp at least the number of such shares equal in value to the outstanding principal balance and accrued interest on the new loan the separation agreement further provided that petitioner’s option for big_number shares of nhp common_stock had vested as of date it required petitioner to exercise this option at dollar_figure per share by date and to resell to nhp the necessary number of shares to pay off the new loan at dollar_figure per share the separation agreement then states that this would result in a net aggregate price of dollar_figure if all big_number shares are resold by executing the separation agreement petitioner also agreed to execute a release and waiver of claims hereinafter sometimes referred to as the release agreement under the release agreement petitioner promised to waive any and all claims he may have had against nhp whether or not connected with his employment by nhp the release agreement recites that petitioner’s agreements thereunder are in consideration for nhp’s providing to him certain payments and other valuable consideration to which the employee petitioner is not otherwise entitled as set forth in the separation agreement petitioner executed the release agreement on date petitioner’s tax_return includes a form w-2c statement of corrected income and tax amounts from nhp to petitioner which provides the information set forth in table l table a as previously b correct c increase form_w-2 box reported information decrease wages tips dollar_figure dollar_figure --dollar_figure other comp federal_income_tax dollar_figure dollar_figure dollar_figure withheld social_security dollar_figure dollar_figure --dollar_figure wage sec_4 social_security dollar_figure dollar_figure dollar_figure tax withheld medicare wages dollar_figure -00 --dollar_figure and tips medicare_tax dollar_figure dollar_figure dollar_figure withheld state wages tips dollar_figure -00 -96 dollar_figure etc md state_income_tax dollar_figure dollar_figure -00 state wages tips dollar_figure -00 -dollar_figure etc va state_income_tax dollar_figure dollar_figure -00 the information reported on petitioner’s tax_return is consistent with the information in the correct information column of table l b petitioner’s and mary’s financial arrangements petitioner and mary j strong hereinafter sometimes referred to as mary married in they remained married to each other during all of by mutual agreement petitioner managed all of their financial arrangements from the outset of the marriage without objection from mary petitioner did not consult her with respect to their financial arrangements from through petitioner prepared and filed their income_tax returns each of these tax returns shows the filing_status of married_filing_jointly petitioner customarily completed preparing their tax_return on the last day for timely --- - filing if mary was present when petitioner completed the tax_return for the year then mary signed it if mary was not present then petitioner signed the tax_return on mary’s behalf petitioner did not discuss with mary either the contents or the substance of any of their tax returns petitioner and mary separated on or about date petitioner continued to manage mary’s financial arrangements while they were separated the separation did not alter the manner in which petitioner managed their financial arrangements petitioner also continued to prepare and file their tax returns in the same manner as he had before the separation petitioner and mary continued to elect the filing_status of married_filing_jointly for the tax returns filed during their separation the tax returns for through include mary’s income from her teaching job petitioner managed mary’s financial arrangements until august of at some time before date mary gave her form_w-2 to petitioner petitioner prepared and signed a joint tax_return for himself and mary on this tax_return petitioner reported dollar_figure of form_w-2 income consistent with mary’s form_w-2 from her teaching job and did not report income from nhp consistent with his form w-2c see supra table on this tax_return petitioner claimed dollar_figure withholding dollar_figure from his form w-2c plus dollar_figure from mary’s form -- - w-2 claimed the entire withholding as an overpayment and directed that the entire overpayment be applied to prior taxes petitioner filed this tax_return on date as of that date petitioner and mary were separated but still legally married petitioner signed mary’s name on the tax_return mary did not prepare a separate tax_return for at that time because she understood that petitioner was preparing a joint tax_return for them in accordance with the way their joint tax returns had been prepared up to that time this pattern continued until date sometime during petitioner met with agents of the criminal_investigation_division of the internal_revenue_service to discuss his income_tax_liability in july of petitioner was tried and convicted of failing to file federal_income_tax returns for and in violation of sec_7203 in august of respondent was in the process of conducting a civil audit of the joint tax returns petitioner and mary filed for and mary learned of ‘petitioner received an automatic 4-month extension for filing the tax_return he then requested and received an additional 2-month extension date was a sunday the joint tax_return was timely filed see supra note -mary testified that petitioner filed joint tax returns for the two of them generally and specifically for and the record does not indicate when these joint tax returns were filed except for the tax_return as to the joint tax returns for through we gather that they were filed at some point before date the severity of the investigation and the civil audit in august of after which she contacted robert beatson ii hereinafter sometimes referred to as beatson an accountant and attorney beatson immediately filed a power_of_attorney authorizing him to serve as mary’s representative with respect to the investigation and the audit beatson represented to respondent that mary did not sign the returns did not authorize petitioner to sign the returns on her behalf and wanted to file separate returns for through and for before august of mary did not manifest an intention to file a separate_return for respondent’s revenue_agent howard bell hereinafter sometimes referred to as bell represented to beatson that mary could not file separate returns until the civil audit was concluded by a letter dated date bell informed beatson that the civil audit was essentially complete beatson then prepared married-filing-separately tax returns for mary for and beatson did not prepare separate returns for mary for and because respondent determined that there was no outstanding tax_liability for those years and represented that the filing of separate returns for and would be administratively inconvenient beatson believed that mary’s interests vis-a-vis the statute_of_limitations as to and were adequately protected by the -- and tax returns and bell’s date letter to beatson in which bell stated no audit was made of joint tax returns filed for and sic mary’s separate tax_return was filed on or after date mary did not file a separate tax_return before that date even though her withholding was not enough to cover what would have been her tax_liability on a married-filing- separately basis on her separate tax_return mary reported her form_w-2 income rounded to dollar_figure and taxable interest_income dollar_figure for an adjusted_gross_income of dollar_figure these are the same amounts that appear on the joint tax_return which also shows a breakdown on schedule b interest and dividend income of income by payor on the separate tax_return mary claimed the standard_deduction for married filing separately--dollar_figure the joint tax_return shows dollar_figure on schedule a itemized_deductions after applying the 5-percent floor for medical_expenses and the 2-percent floor for miscellaneous deductions mary’s separate tax_return shows a dollar_figure liability and after a dollar_figure credit for withholding rounded from the form_w-2 amount a dollar_figure amount owed the record does not indicate whether mary paid the amount owed or any interest thereon or any late filing addition_to_tax or respondent disallowed mary’s standard_deduction because of sec_63 a - - when petitioner filed the joint tax_return on date both petitioner and mary intended to file a joint tax_return c the bankruptcy proceeding on date petitioner filed a petition for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the district of maryland southern division petitioner’s case was later converted to a case under chapter laura j margulies hereinafter sometimes referred to as margulies a bankruptcy attorney represented petitioner in that bankruptcy case respondent filed claims for taxes including claims for income taxes for and in petitioner’s bankruptcy court_proceeding petitioner objected to respondent’s claim as to he contended that he did not have any_tax liability that he had overpaid his taxes by dollar_figure and that this overpayment had already been applied to his tax_liability petitioner argued in the bankruptcy case that income received from nhp in and the disability payments from metro-life were excludable from gross_income under the provisions of sec_104 the bankruptcy court conducted a hearing on respondent’s claims and ‘for simplicity and ease we use the term respondent to include the u s government which was the party in the bankruptcy action -- petitioner’s objections on date the bankruptcy court ruled from the bench that respondent’s claims as to through were not dischargeable under section a c of the bankruptcy code and respondent’s claim as to was allowed in the course of this bench ruling the bankruptcy court made the following observations turning to the second problem the objection to the claim for tax_liabilities which proof_of_claim has been filed by the internal_revenue_service the claim of course enjoys a prima facia validity under of the bankruptcy code the debtor petitioner then came forward and introduced evidence which if concluded by the trier of fact to be a scenario which was proven would in fact defeat the claim the debtor’s theory is of course that these monies were received not as income which is taxable but as damages under settlement agreement of what the debtor asserts is a cause of action that would be included under sec_104 the burden then of establishing the entitlement falls back to the claim holder the facts are that the debtor had a stroke which for some period of time disabled the debtor and that while he was recuperating his employer decided to terminate his employment that there was a negotiated separation agreement which is in evidence as government exhibit a part of which was a release and waiver of claims in evidence as debtor’s exhibit and pursuant to which the debtor was paid certain funds the irs would categorize these funds as in effect severance_pay which is a taxable_income the debtor would categorize these funds as damages received by agreement on account of personal physical injuries or physical sickness excludable from taxable_income under sec_104 -- - if this was found to be a payment to settle a claim under the ada the court is not convinced that such payment would be by law excludable from income under a neither counsel has provided to this court any decision dealing with an ada settlement and the court has not been able to find one by itself the bankruptcy court thereupon analyzed 515_us_323 and 504_us_229 and so under the facts of the instant case before this court the compensation is not excludable as a matter of law under a for these reasons the court denies the objection to claim filed and allows the claim of the irs for the tax debt mr wilkinson you will draw the orders whereupon the case was concluded the bankruptcy court memorialized this ruling by an order entered date which provides in pertinent part as follows ordered that the debtor’s tax_liabilities for the years and are non-dischargeable under u s c a c ordered that the debtor’s objection to the internal revenue service’s claim for income_tax is overruled and that the claim is allowed petitioner did not appeal the order which has become final u s department of justice attorney james j wilkinson hereinafter sometimes referred to as wilkinson represented respondent in petitioner’s bankruptcy case - - petitioner met with wilkinson during his bankruptcy case on two occasions once when wilkinson took petitioner’s deposition and once on the day of the hearing other than the exchange of personal introductions at petitioner’s deposition wilkinson did not meet with petitioner outside the presence of margulies wilkinson did not represent to either margulies or petitioner that petitioner’s tax_liability was dischargeable or petitioner could contest his tax_liability ina proceeding before this court if the bankruptcy court overruled petitioner’s objection the notice_of_deficiency in the instant case was mailed to petitioner on date opinion petitioner contends that the compensation he received under the settlement agreement is excludable from gross_income under sec_104 the discharge_of_indebtedness income he received under the settlement agreement is excludable from gross_income under sec_108 the income he received from the sale of his nhp stock should have been taxed at capital_gains rates respondent erroneously included loan proceeds in petitioner’s gross_income respondent erroneously computed the amount of disability insurance benefits he received and he is entitled to the filing_status of married_filing_jointly respondent contends that the doctrine_of res_judicata precludes petitioner from litigating every issue petitioner raised other than the filing_status issue the doctrine_of collateral_estoppel precludes petitioner from litigating the sec_104 issue and petitioner’s filing_status for is married filing separate respondent also raises alternative contentions with respect to every issue other than the filing_status issue without objection from petitioner respondent filed an amended answer the amendment raising the affirmative defense of collateral_estoppel as to the sec_104 issue respondent then filed a motion for partial summary_judgment that petitioner should be precluded from relitigating the identical issue previously adjudicated in the bankruptcy court pursuant to the applicable doctrine_of res_judicata to wit collateral_estoppel issue preclusion or claim preclusion the motion states that if this motion is granted there remains only one genuine issue of material fact for trial whether or not petitioner is entitled to a filing_status of married_filing_jointly petitioner’s memorandum in opposition to the motion states as follows i issue whether the doctrine_of res_judicata can be applied to a situation where petitioner was deliberately misled by the respondent into a course of action solely to achieve respondent’s goal of tax maximization while -- - respondent’s representative stated there were alternatives available to petitioner which in fact it now states now are not available due to among other matters res_judicata oral argument on respondent’s motion was held at the calendar call for the court’s trial session on which the instant case had previously been set for trial the proceedings on respondent’s motion ended with the following the court would your attorney be able to -- your attorney in you r bankruptcy case be able to back up your contention that you were misled mr strong she would and the expert witnesses we had at the bankruptcy hearing would otherwise be able to do that the court at this point the court could not conclude that there is no substantial dispute about a material fact and so respondent’s motion for partial summary_judgment is denied however respondent’s contention that -- i guess it’s res_judicata rather than collateral_estoppel ms glazman yes your honor the court respondent’s contention that res_judicata precludes a determination of those issues in petitioner’s favor in this case is never --- nevertheless has been properly raised and is still before the court we consider first the matters involved in respondent’s contentions as to preclusion see rule sec_39 and sec_41 ’ and then we consider the parties’ dispute as to petitioner’s filing_status ‘unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure as a preliminary matter we note that respondent’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and petitioner has the burden of proving otherwise see rule a 290_us_111 however respondent has the burden_of_proof with respect to respondent’s claim of res_judicata because it is an affirmative defense see rule sec_39 sec_142 91_tc_14 i res_judicata respondent contends that the doctrine_of res_judicata precludes petitioner from litigating the tax_liability except insofar as it is affected by petitioner’s tax filing_status petitioner contends that res_judicata does not apply because special circumstances exist which warrant an exception to the normal rules of preclusion respondent denies that the claimed special circumstances events occurred we agree with respondent under the doctrine_of res judicata-- when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 333_us_591 citing 94_us_351 see 98_tc_383 the judgment in the first - - action thus puts an end to the cause of action which the parties cannot later litigate upon any ground whatever absent a showing of fraud or some other factor which would invalidate the judgment see commissioner v sunnen u s pincite kroh v commissioner t c pincite three requirements must be satisfied for the doctrine_of res_judicata to apply the parties in the second case are the same as or in privity with the parties in the first case the cause of action in the second case is in substance the same as that in the first case and the first case resulted in a final judgment on the merits by a court of competent jurisdiction see 463_us_110 452_us_394 commissioner v sunnen u s pincite petitioner and respondent were parties in petitioner’s bankruptcy case thus the first element of res_judicata is satisfied see eg 90_tc_678 the second element of res_judicata requires that the cause of action in the second case be in substance the same as the cause of action in the first case each taxable_year is the origin of a new liability and of a separate cause of action commissioner v sunnen u s pincite if a claim of liability or nonliability for a particular tax_year is litigated then a --- - judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year id petitioner and respondent litigated petitioner’s tax_liability in the bankruptcy case and petitioner now is attempting to relitigate his tax_liability in the instant case petitioner is thus attempting to litigate the same cause of action in the instant case as he litigated in the bankruptcy case the fact that petitioner raises different theories of relief in the instant case does not make the cause of action in the instant case different from the cause of action in his bankruptcy case it is well settled that the preclusive effect of a prior judgment extends not only to claims or defenses actually presented in the first case but also to any other admissible matter which might have been offered for that purpose cromwell v county of sac u s pincite hach of the contentions petitioner asserts in the instant case was available to him during his bankruptcy proceeding accordingly the second requirement for res_judicata is satisfied the third requirement of res_judicata is that a court of competent jurisdiction enter a final judgment on the merits bankruptcy courts have jurisdiction to determine the tax_liabilities of persons proceeding in bankruptcy court see 974_f2d_514 4th cir 110_tc_35 thus the -- - bankruptcy court which issued the order in petitioner’s bankruptcy case is a court of competent jurisdiction the bankruptcy court’s order also constitutes a final judgment on the merits after conducting a hearing on the merits the bankruptcy court allowed respondent’s claim ina final order which petitioner did not appeal on these facts we conclude that the bankruptcy court’s order constitutes a final judgment on the merits see 823_f2d_836 4th cir florida peach corp v commissioner t c pincite holywell corp v united_states aftr 2d ustc par big_number w d va affd without published opinion 229_f3d_1142 4th cir accordingly the third reguirement for res_judicata is satisfied as noted above the presence of fraud or some other factor which invalidates the judgment in the first action will prevent the application of res_judicata even though the requirements therefor have otherwise been satisfied petitioner contends that wilkinson set out on a deliberate course of misinformation and deceit to entice petitioner into permitting the bankruptcy court to determine his tax_liability for and wilkinson’s alleged misrepresentations warrant an exception to the doctrine_of res_judicata petitioner contends that wilkinson represented that even if the bankruptcy court allowed respondent’s claim for then petitioner’s tax_liability would be - - discharged proceeding in the bankruptcy court would not prevent petitioner from relitigating the taxability of the amounts he received under the settlement agreement ina proceeding before this court and permitting the bankruptcy court to determine petitioner’s tax_liability for would be guicker than permitting this court to make the determination we disagree with petitioner for the following reasons firstly petitioner claims that if he were not misled into inadvertently giving up his rights he would have been able to have this court rule on the merits of his tax contentions at the time that petitioner asserts he was being lured into agreeing to allow the bankruptcy court to deal with his tax_liability petitioner was already in the bankruptcy court because he filed a bankruptcy petition respondent had submitted in the bankruptcy court a claim for petitioner’s tax_liability the notice_of_deficiency had not yet been issued and of course petitioner had not yet filed a petition with the tax_court petitioner has not explained what practical course he would otherwise have followed in order to have the tax_court rule on his tax contentions before the bankruptcy court ruled on respondent’s claim and thereby avoid res_judicata see eg sec_6503 sec_6213 76_tc_754 accordingly we conclude that -- - petitioner failed to show that he lost anything even if we were to credit his claim that he was misled secondly we do not credit petitioner’s claim that wilkinson misled petitioner on the basis of our observations of wilkinson at trial we believe he is a credible witness wilkinson testified and we found that he did not represent to petitioner or margulies that petitioner’s tax_liability for would be discharged or that petitioner could relitigate the issue of his tax_liability in a proceeding before this court also petitioner did not call margulies as a witness to corroborate his contentions as to wilkinson’s alleged misrepresentations with the exception of the exchange of introductions between petitioner and wilkinson before petitioner’s deposition in the bankruptcy court_proceeding margulies was present for every conversation between petitioner and wilkinson thus if wilkinson made the representations of which petitioner now complains then margulies would be able to confirm petitioner’s allegations given these circumstances petitioner’s failure to call margulies is suspect the absence of margulies from the trial is even more suspect in light of petitioner’s representation to the court that margulies and the expert witnesses petitioner called at his bankruptcy trial could corroborate his assertion that wilkinson misled him as to the effects of permitting the bankruptcy court - - to determine his tax_liabilities from petitioner’s failure to call margulies to testify about this critical issue we infer that if margulies had testified then her testimony would have been harmful to petitioner see o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 208_f2d_903 3d cir affg a memorandum opinion of this court dated date 6_tc_1158 affd 162_f2d_513 10th cir on the basis of the foregoing we conclude that there are no special circumstances present in the instant case which warrant an exception to the normal rules of res_judicata preclusion we hold for respondent on this issue il petitioner’s tax filing_status respondent contends that petitioner filed a separate tax_return not a joint tax_return and relies on the following mary did not sign the tax_return that petitioner filed and mary filed a separate tax_return for respondent argues that mary neither authorized petitioner to sign the tax_return on her behalf nor consented to the filing of a joint tax_return for petitioner contends that he is entitled to the ‘accordingly we do not consider respondent’s alternative contentions as to collateral_estoppel and the parties’ contentions as to the proper tax treatment of each category of petitioner’s income or receipts from nhp - - filing_status of married_filing_jointly because he and mary had a continuing tradition of filing joint tax returns from the tax_return through the tax_return we agree with petitioner spouses may file a joint tax_return combining their income deductions and credits see subsecs a and d of sec_6013 numerous statutory provisions apply differently to married taxpayers depending on whether they have filed a joint tax_return for purposes of the instant case the major difference is in the tax_rate schedules of subsections a and d of sec_1 relating to joint tax returns and separate tax returns respectively under these provisions the joint tax_return tax_rate brackets are twice as wide as the separate tax_return brackets sec_6013 provides in pertinent part as follows sec_6013 joint returns of income_tax by husband and wife a joint returns --a husband and wife may make a single return jointly of income taxes under subtitle a relating to income taxes even though one of the spouses has neither gross_income nor deductions except as provided below d special rules --for purposes of this section--- if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several -- p7 - under sec_6061 and sec_1_6013-1 income_tax regs a joint tax_return must be signed by both spouses unless one spouse signs as agent of the other notwithstanding the mandatory language of the regulation a tax_return may be a joint tax_return even though the signature of one spouse is missing if both spouses intended that the return be a joint tax_return see 56_tc_1 34_tc_740 affd 325_f2d_1 2d cir 27_tc_270 affd 251_f2d_44 8th cir the question whether both spouses intended to file a joint_return is one of fact see estate of campbell v commissioner t c pincite heim v commissioner t c pincite f 2d pincite 25_tc_404 the presence or absence of each spouse’s signature on the return is a factor to be considered in answering this question but it is not conclusive see 35_tc_747 10_tc_859 affd 175_f2d_240 6th cir the following considerations point toward a conclusion that mary intended to file a joint tax_return with petitioner at the time that tax_return was filed for decades petitioner prepared and filed joint tax returns for himself and mary and this pattern continued until even though they had separated - - in mid-1990 an element of this pattern specifically affirmed by mary in her testimony was that mary signed her and petitioner’s joint tax returns if she was available when the tax returns were completed and that petitioner signed the tax returns for her if she was not available when they were completed this pattern continued and specifically applied to the joint tax_return filed on date mary was a teacher at least from onward for mary’s federal_income_tax withholding was not enough to satisfy the federal_income_tax liability on her income yet mary did not file a separate income_tax return until and then only on her attorney’s advice not only did mary not file a separate tax_return until years later mary cooperated with petitioner’s joint tax_return efforts by providing her form_w-2 to petitioner and he both used the information from the form_w-2 in preparing the joint tax_return and attached mary’s form_w-2 to the mour comment in 56_tc_1 applies almost exactly to the situation in the instant case viewed in this context the absence of her signature is hardly of overriding importance her signature on prior and subsegquent returns appears to have been little more than a formal ritual as far as she was concerned she left the responsibility for preparation and filing of the returns to her husband she intended the returns to be filed as he chose we conclude that mrs campbell intended the return to be filed in the same manner as was each of the others as a joint_return - - joint tax_return we conclude that both petitioner and mary intended that the tax_return filed on date be their joint tax_return respondent states on brief several contrary considerations none of which causes us to change our conclusion petitioner’s spouse filed a separate_return for the year using married_filing_separately filing_status firstly respondent does not suggest that mary’s separate tax_return filed in constitutes a valid revocation of a timely filed joint tax_return see 38_tc_530 sec_1_6013-1 income_tax regs the relevance then is the light if any that mary’s filing shines on mary’s intentions when the joint tax_return was filed on date we conclude that the circumstances had changed so drastically in date that mary’s later actions serve primarily to underscore the significance of her essentially unbroken pattern of assent that continued through date and even past that date secondly we give greater weight to the fact that until mary did not file a separate tax_return even though she had more than dollar_figure of form_w-2 income and had an income_tax_liability in excess of her withholding at the time the tax_return was filed there were severe marital problems present in the relationship between petitioner and his wife in fact petitioner and his spouse were - - separated and were maintaining separate residences mary testified that after she and petitioner had separated petitioner continued to pay the bills and file the tax returns as he had done theretofore and this pattern did not change until date thus on the facts of the instant case the separation did not affect the way mary and petitioner carried out their obligations to file a tax_return for -- finally the tax_court has stated that so-called tacit_consent_rule has been applied only in cases in which respondent was seeking to impose tax_liability upon a spouse who had not signed the return respondent having determined that there was consent to a joint_return despite the missing signature 35_tc_747 the court concluded w e cannot agree that tacit consent can be applied where respondent has made a contrary determination as here tacit consent is only an explanation of the basis for respondent’s determination that the absence of one signature is not fatal to a joint_return and has no application unless respondent has made such a determination the tacit_consent_rule is not separable from the correctness imputed to respondent’s finding of a joint_return in cases where one spouse does not sign id pincite firstly petitioner has not here invoked the tacit_consent_rule and so should not be charged with the limitations of that rule secondly the normal burden_of_proof rules--not some extraordinary burden---apply when a taxpayer contends that the --- - taxpayer’s spouse intended a joint tax_return even though the taxpayer’s spouse did not sign the tax_return see 26_tc_405 ‘our analysis in klayman v commissioner tcmemo_1979_ applies very well to the instant case as follows respondent’s second legal argument is related to the first respondent contends that the doctrine_of tacit consent pursuant to which we have upheld determinations that a joint_return is valid even if not signed by both spouses applies only in situations in which respondent has determined that the return is a joint_return respondent contends that he can rely on this doctrine to determine that an unsigned return is a joint_return but that taxpayers cannot rely ona theory of tacit consent to support their claim that an unsigned return is a joint_return in essence respondent argues that a taxpayer cannot prove that one spouse tacitly consented to the other spouse’s filing of a joint_return in support of this position respondent relies on 35_tc_747 and parker v commissioner 37_tcm_144 p-h memo t c par big_number again respondent’s position is without merit although hennen v commissioner supra does contain language to the effect that the presumption of tacit consent has been applied only upon a determination by respondent we also stated in hennen that the tacit consent presumption is only an explanation of the basis for respondent’s determination we held in hennen that the taxpayer cannot rely on a presumption of tacit consent if respondent determines that no such consent existed rather in such situations the taxpayer must prove that tacit consent existed similarly in parker v commissioner supra we held that the presumption of tacit consent was inapplicable when respondent determined that a return was not joint but the taxpayers were able to prove that one spouse tacitly consented to the filing of joint returns by the other indeed parker v commissioner supports a conclusion directly contradictory to the position respondent has adopted here see also lane v commissioner t c continued - - we conclude on the preponderance_of_the_evidence that the tax_return that petitioner filed on date was the joint tax_return of petitioner and mary and that petitioner is entitled to be treated for as married_filing_jointly our attention has been drawn to statements in 237_f3d_1263 10th cir revg tcmemo_1999_426 which if applied to the instant case would appear to result in a conclusion that mary’s intentions as to the tax_return may be irrelevant both sides in the instant case appear to have accepted that petitioner intended to file a joint tax_return but that the tax_return would not be treated as joint unless mary also intended it to be joint our analysis also has been focused on what the record shows as to mary’s intent we conclude that the result we have reached on the analysis we used --that petitioner’s tax filing_status was married filing jointly--is not different from the result that would be reached under the approach of the court_of_appeals for the tenth circuit continued taxpayer proved that an unsigned return was a joint_return in this case respondent does not have the benefit of the presumption of correctness compare hennen v commissioner supra however in reaching our conclusion that petitioners filed joint returns we have not relied on a presumption of tacit consent petitioners proved that they intended to file joint returns respondent’s position here contradicts his previous acquiescence in our decision in lane v commissioner supra see 1956_2_cb_7 - - in olpin accordingly we have no occasion in the instant case to consider whether we should follow the approach set forth in the penultimate paragraph of the opinion of the court_of_appeals for the tenth circuit in olpin we hold for petitioner that petitioner’s tax filing_status was married_filing_jointly to take account of respondent’s concession and the foregoing decision will be entered under rule
